FILED
                             NOT FOR PUBLICATION                            FEB 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 08-50445

               Plaintiff - Appellee,              D.C. No. 2:05-cr-00889-RSWL

   v.
                                                  MEMORANDUM *
 SANTIAGO CURIEL,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                     Ronald S.W. Lew, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Santiago Curiel appeals from the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) motion for a reduction of sentence. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
       Curiel contends that the district court erred in denying his motion because it

had authority to relieve him of his career offender status and then resentence him

pursuant to the retroactive amendments to the crack cocaine Sentencing

Guidelines. The district court did not err in rejecting these arguments. See United

States v. Leniear, 574 F.3d 668, 673 (9th Cir. 2009); see also United States v.

Wesson, 583 F.3d 728, 731 (9th Cir. 2009).

       AFFIRMED.




AK/Research                                2                                   08-50445